Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 02/17/2021. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 02/17/2021, has been entered. Claims 1-3, 5, 7-10, 12, 14-17, and 19 have been amended. In light of Applicant’s Amendments to the claims, the 101 rejection has been overcome. 

Claim Interpretation
	Claim 15 recites the limitation of “one or more computer-readable storage media.” For the purpose of this examination, these storage media are being interpreted, in light of the specification, ([0014]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”) to be non-transitory.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being anticipated by Aarabi (US 9760935 B2), hereinafter Aarabi, in view of Schumacher et al (US 20170024589 A1), hereinafter Schumacher.

Regarding claim 1, Aarabi teaches a method for cognitive beauty suggestions, the method comprising:
launching a cognitive beauty suggestion application (Aarabi: Col. 9, lines 23-28 – “the system is provided to a user as a computer application (i.e., an “ App” ) through a mobile computing device … configured to provide an App to a user” – It is understood that the application must necessarily be launched in order to function.); 
receiving a plurality of user data from a user of the cognitive beauty suggestion application, wherein the received plurality of user data comprises a plurality of photographic data captured using a camera (Aarabi: Col. 8, lines 31-32, 39-46; Col. 9, lines 33-35 – “the present invention is operable to receive one or more images and/or video content provided to the system by the user.” … “the user may utilize a camera (that is attached to the computing device utilized by the user to operate the invention) to generate video and/or one or more images . The one or more images and/or video may also be…transmitted directly between the camera and the system.” …“The 
determining one or more suitable products based on the received plurality of user data (Aarabi: Col. 9, lines 55-57; Col. 10, lines 59-64 – “The present invention may be utilized by a user to generate a recommendation for beauty and skin - care products for use by a person who is shown in the images” … “scanning a user's face …detecting facial features or other facial characteristics … determining statistics of the overall facial features … recommending beauty products based on the obtained statistics”); and 
outputting a list of the determined one or more suitable products to the user of the cognitive beauty suggestion application (Aarabi: Col. 5, lines 13-14; Figure 28;  Figure 29 – “recommend one or more products to the user” … [The list of recommended products is seen at the bottom of Figures 28 and 29]),

	but does not specifically teach that the application is launched in a connected IoT enabled mirror in response to a received voice command; that the camera is on the connected IoT enabled mirror; and that the output to the user is done by issuing a voice command from the connected IoT enable mirror.
However, Schumacher teaches an Internet of Things beauty and personal care application mirror system (Schumacher: Abstract), including the known techniques of the launching of an application in a connected IoT enabled mirror in response to a received voice command (Schumacher: The user needs to be authenticated to access the application [0121]. This authentication may be performed by voice recognition of a “voice instruction” from the person using the system. [0095] The system is an IoT enabled system comprising a smart looking glass [0003].); 
photographic data being captured using a camera on the connected IoT enabled mirror (Schumacher: The system contains a smart looking glass/mirror and an image capturing module. [0088] The image capturing module may be a camera for capturing images of the user. [0089] – Figure 1 illustrates the camera on the connected IoT enabled mirror.); and
outputting information to the user by issuing a voice command from the connected IoT enabled mirror (Schumacher: As seen in Figure 1, the system contains a speaker which provides audio outputs, “which may enable the user to hear communication messages” from the system. [0078]). This known technique is applicable to the method of Aarabi as they share characteristics and capabilities, namely they are directed to providing beauty-related recommendations.  


Regarding Claim 2, Aarabi/Schumacher teach the method of claim 1, wherein the launched cognitive beauty suggestion application uses an application programming interface to connect to at least one online database including skincare and beauty information and inventory (Aarabi: A database includes information about beauty product availability, and treatment information. (Col. 9, lines 2-7).

Regarding Claim 6, Aarabi/ Schumacher teach the method of claim 1, wherein determining the one or more suitable products based on the received plurality of user data includes considering a user skin type, a climatic condition, and an event duration (Aarabi: Col. 13, lines 1-25, lines 32-43 – “analyses based upon a person's attributes … for the purpose of recommending products and/or treatments to a user. For example, the texture of a person's hair (e.g. dry, oily, etc.), drooping of a person's eyelids over time, the increase of wrinkles in a person's face over time, the shaping of a person's eyebrows, the shadows under a person's eyes, the prevalence of acne, a rash or other skin blemishes, and other facial or body features” … “If the collection of images that the user provides to the system shows the person over a period of time, such as over multiple days, two or more seasons, etc.,, the system may be operable to analyze how the colour of the cosmetics worn, by the person changes over time…the system may analyze the hair of the person shown in the images. The system may track variation of a person's hair color over 

Regarding claims 8-9 and 13, the limitations of system claims 8-9 and 13 are closely parallel to the limitations of method claims 1-2 and 6, with the additional elements of one or more processors (Aarabi: Col. 4, lines 59-66 – “a system for recommending one or more products to a user comprising … a processing utility linked to a computer, the processing utility being operable to provide instructions to the computer”), one or more computer-readable memories (Aarabi: Col. 4, lines 61-64; Col. 8, lines 51-52 – “the computer including… a utility for enabling one or more users [to] …store … digital images” … “files stored on the computing device”), one or more computer-readable tangible storage medium (Aarabi: Col. 5, lines 49-52 – “non-transitory computer readable medium comprising: …software instructions”), and program instruction stored on at least one of the one or more computer-readable tangible storage medium (Aarabi: Col. 5, lines 49-53 – “non-transitory computer readable medium comprising: …software instructions for enabling the computer to perform predetermined operations”), and are rejected on the same basis.

Regarding claims 15, 16, and 20, the limitations of computer program product claims 15, 16, and 20 are closely parallel to those of method claims 1, 2, and 6, with the additional limitations of one or more computer-readable storage media (Aarabi: Claim 18 – “a computer readable medium bearing software instructions”) and program instructions stored on at least one of the one or more computer-readable storage media (Aarabi: Claim 18 – “a computer readable medium bearing software instructions”) the instructions executable on a processor (Aarabi: Col. 4, lines 59-66 – “a system for recommending one or more products to a user comprising … a processing utility linked to a computer, the processing utility being operable to provide instructions to the computer”), and are rejected on the same basis.

Claims 3, 7, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being anticipated by Aarabi, in view of Schumacher, and further in view of Krimon et al (US 20180005375 A1), hereinafter Krimon.


Regarding Claim 3, Aarabi/ Schumacher teach the method of claim 1, but do not specifically teach that launching the cognitive beauty suggestion application includes receiving a response to at least one verbal question posed by the connected IoT enabled mirror; and converting the received response into a format recognizable by the cognitive beauty suggestion application. However, Krimon teaches a system which generates recommendations for a user regarding clothing and other fashion-related items (Krimon: [0012]), including that launching the cognitive beauty suggestion application includes: 
receiving a response to at least one verbal question posed by the mirror (Krimon: The system may communicate questions to the user via a speaker in a “conversation-style interaction” and receive a response at a microphone. [0037]); and 
converting the received response into a format recognizable by the cognitive beauty suggestion application (Krimon: Natural language processing is used to analyze the user’s response, which is then acted upon. [0037, 0049]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Aarabi/ Schumacher, the ability for receiving a response to at least one verbal question posed by the connected IoT enabled mirror; and converting the received response into a format recognizable by the cognitive beauty suggestion application, as taught by Krimon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing  to modify Aarabi/ Schumacher, to include the teachings of Krimon, in order to provide an improved ability to make and provide recommendations to a user (Krimon: [0011]).

Regarding Claim 7, Aarabi/ Schumacher teach the method of claim 1, but do not teach that outputting the list of the determined one or more suitable products to the user of the cognitive beauty suggestion application further comprises generating an email, and sending the generated email to the user. However, Krimon teaches a system which generates recommendations for a user regarding clothing and other fashion-related items (Krimon: [0012]), including that the determined one or more suitable products to the user of the cognitive beauty suggestion application further comprises generating an email, and sending the generated email to the user (Krimon: The user 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Aarabi/ Schumacher, the ability for outputting the list of the determined one or more suitable products to the user of the cognitive beauty suggestion application further comprises generating an email, and sending the generated email to the user, as taught by Krimon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing  to modify Aarabi/ Schumacher, to include the teachings of Krimon, in order to provide an improved ability to provide an optimal recommendation experience to the user (Krimon: [0002]).

Regarding claims 10, 14, and 17, the limitations of system claims 10 and 14, and article-of-manufacture claim 17 are closely parallel to the limitations of method claims 3 and 7, and are rejected on the same basis.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being anticipated by Aarabi, in view of Schumacher, and further in view of Parkkinen et al (US 20180150896 A1), hereinafter Parkkinen.

Regarding Claim 4, Aarabi/ Schumacher teach the method of claim 1, wherein the received plurality of user data from the user of the cognitive beauty suggestion application further comprises a plurality of complexion data (Aarabi: Col. 9, lines 33-35; Col. 11, lines 37-39 – “the present invention is operable to receive one or more images and/or video content provided to the system by the user.” … “scan image /video provided by the user to determine the skin tone, texture and undertone of the person shown”), a plurality of inventory data (Aarabi: A database includes information about beauty product availability, and treatment information. (Col. 9, lines 2-7).), but do not specifically teach that the received plurality of user data from the user of the cognitive beauty suggestion application further comprises a plurality of allergy data and a plurality of geographic data.

 a plurality of geographic data (Parkkinen: [0037], [0042] – “The user may visit an online portal or use a software application (example, a smartphone application) to access the skin care product recommending system and provide personal information such as… location” … “the processor is further configured to receive outdoor environmental data corresponding to a location of the user, and the processor is configured to identify the at least one skin care product further based on the outdoor environmental data .”).
It would have been recognized that applying the known technique of the received plurality of user data from the user of the cognitive beauty suggestion application further comprising a plurality of allergy data and a plurality of geographic data, as taught by Parkkinen, to the teachings of Aarabi/ Schumacher would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar recommendation methods.  Further, including that the received plurality of user data from the user of the cognitive beauty suggestion application further comprises a plurality of allergy data and a plurality of geographic data, as taught by Parkkinen, into the recommendation method of Aarabi/ Schumacher would have been recognized by those of ordinary skill in the art as resulting in an improved and efficient solution to select skin care products (Parkkinen: [0006]).  

Regarding Claim 5, Aarabi/Schumacher teach the method of claim 1, wherein determining the one or more suitable products based on the received plurality of user data further comprises: 
updating the received plurality of user data based on at least one changed weather condition (Schumacher: User-provided images may be enhanced/updated based on attributes such as time-of-day and weather. [0100]); and 

but does not teach comparing the received plurality of user data to an inventory list maintained by an online store, wherein the user can purchase the one or more suitable products from the online store; and updating the received plurality of user data based on at least one changed weather condition.
However, Parkkinen teaches a method for recommending one or more skin care products to a user (Parkkinen: Abstract), including:
comparing the received plurality of user data to an inventory list maintained by an online store, wherein the user can purchase the one or more suitable products from the online store (Parkkinen: [0024], [0046] – “the skin care product recommending system may identify the one or more skin care products based on the one or more environmental values corresponding to one or more environmental variables associated with the accommodation. Thereafter, the skin care product recommending system may share a list of the one or more identified skin care products with the user” … “The big data database may include data for multiple skin care products, including, their names , description , reviews , price , deals , availability”); and 
updating the received plurality of user data based on at least one changed weather condition (Parkkinen: [0028] – “The outdoor environmental data corresponding to the location of the user may come for example from a weather server or a weather service. The outdoor environmental data may include measurements of one or more variables including, but not limited to, air temperature, relative humidity, barometric pressure, wind speed, wind direction, rainfall, solar flux density, total solar flux, dew point temperature, wet bulb temperature, heat index, wind 
It would have been obvious to one of ordinary skill in the art to include in the cosmetic recommendation method, as taught by Aarabi/ Schumacher, the ability for comparing the received plurality of user data to an inventory list maintained by an online store, wherein the user can purchase the one or more suitable products from the online store; and updating the received plurality of user data based on at least one changed weather condition, as taught by Parkkinen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Aarabi/ Schumacher, to include the teachings of Parkkinen, in order to provide a more efficient solution for selection skincare products (Parkkinen: [0006]).

	Regarding claims 11-12 and 18-19, the limitations of system claims 11-12 and article-of-manufacture claims 18-19 are closely parallel to the limitations of method claims 4-5, and are rejected on the same basis.

Response to Arguments
	Applicant’s arguments filed 02/17/2021 have been fully considered.  
Response to 35 USC §101
In light of Applicant’s amendments to the Claims, the claims are now eligible and the 101 rejection has been withdrawn. 

Prior Art Rejections – 35 USC §103
Applicant argues (Remarks Pages 14-15) that “the combination of Aarabi and Krimon fail to disclose, suggest, or render predictable Applicant’s claims, as amended”, especially the recitation of “launching an application on an IoT enabled mirror in response to received voice command”.
Examiner respectably disagrees. Examiner draws Applicant’s attention to the new office action above.


Examiner respectfully disagrees. Examiner draws Applicant’s attention to the new office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benford et al (US 20190018486 A1) teaches an augmented mirror which makes beauty suggestions based on answers to questions. The system provides audio outputs and uses voice recognition on inputs at a microphone.
Savitski (US 20190250781 A1) teaches a smart mirror system which receives voice commands, makes audio outputs, and provides suggestions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

/T.J.S./
Examiner, Art Unit 3625  

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625